Case 19-34054-sgj11 Doc 268 Filed 12/23/19   Entered 12/23/19 13:08:03   Page 1 of 10
Case 19-34054-sgj11 Doc 268 Filed 12/23/19   Entered 12/23/19 13:08:03   Page 2 of 10
Case 19-34054-sgj11 Doc 268 Filed 12/23/19   Entered 12/23/19 13:08:03   Page 3 of 10
Case 19-34054-sgj11 Doc 268 Filed 12/23/19   Entered 12/23/19 13:08:03   Page 4 of 10
Case 19-34054-sgj11 Doc 268 Filed 12/23/19   Entered 12/23/19 13:08:03   Page 5 of 10
Case 19-34054-sgj11 Doc 268 Filed 12/23/19   Entered 12/23/19 13:08:03   Page 6 of 10
   Case 19-34054-sgj11 Doc 268 Filed 12/23/19                            Entered 12/23/19 13:08:03          Page 7 of 10
                                               Declaration of Marc D. Katz: Schedule 2


             Interested Party/Affiliate                   Clients and Their Affiliates            Relationship to Debtor
ACIS Capital Management, Highland Capital           Current Client                       Debtor
Management LP
American Arbitration Association                    Current Client                       Top 20 Unsecured Creditors
Anderson Mori & Tomotsume (US)                      Former Client                        Professionals
Anderson Mori & Tomotsume (US)                      Current Client                       Professionals
Andrews & Kurth (Canada)                            Former Client                        Top 20 Unsecured Creditors
Andrews Kurth L.L.P. (US)                           Former Client                        Top 20 Unsecured Creditors
Ashwini Mehra of Duff & Phelps in his Capacity as   Current Client                       Top 20 Unsecured Creditors
the IRP of Punji Lloyd Limited
Banco Bilbao Vizcaya Argentaria, S.A.               Current Client                       Banks and Secured Parties
Bascom Greenbriar Investors LLC                     Affiliate of Current Client          Other Parties
Baylor University                                   Current Client                       Other Parties



BBVA Bancomer                                       Current Client                       Banks and Secured Parties



BBVA Compass                                        Current Client                       Banks and Secured Parties
Bell Nunnally & Martin LLP                          Former Client                        Professionals
BET Investments, Inc.                               Former Client                        Notice Parties
Castle Biosciences, Inc.                            Current Client                       Affiliated Parties
Concord Management Systems, Inc.                    Former Client                        Other Parties
Crown Global Insurance Group                        Current Client                       Other Parties
DCT TX 2004 RN Portfolio Greenbriar GP LLC          Affiliate of Former Client           Other Parties
Deloitte & Touche Colombia                          Current Client                       Professionals
Deloitte & Touche LLP - Toronto                     Former Client                        Professionals
Deloitte & Touche LLP (Canada)                      Former Client                        Professionals
Deloitte & Touche LLP (US)                          Current Client                       Professionals
Deloitte Legal RA GMBH                              Former Client                        Professionals
Deloitte LLP                                        Current Client                       Professionals
Deloitte Restructuring Inc.                         Current Client                       Professionals
Deloitte Touche Tohmatsu Limited                    Former Client                        Professionals
Dolomiti 2 PE WB S.a. R.L.                          Former Client                        Other Parties
Dolomiti PE WB III S.A R.L.                         Former Client                        Other Parties
Dolomiti PE WB IV S.A R.L.                          Former Client                        Other Parties
Dolomiti PE WBI I SARL                              Affiliate of Current Client          Other Parties
Duff & Phelps                                       Former Client                        Top 20 Unsecured Creditors
Duff & Phelps B.V.                                  Former Client                        Top 20 Unsecured Creditors
Duff & Phelps Corp.                                 Current Client                       Top 20 Unsecured Creditors
Duff & Phelps Corporation                           Current Client                       Top 20 Unsecured Creditors
Duff & Phelps Global Utility Income Fund Inc        Former Client                        Top 20 Unsecured Creditors
Duff & Phelps LLC                                   Affiliate of Current Client          Top 20 Unsecured Creditors
Duff & Phelps Securities, LLC                       Former Client                        Top 20 Unsecured Creditors
Duff & Phelps, LLC                                  Former Client                        Top 20 Unsecured Creditors
Duff and Phelps LTD                                 Current Client                       Top 20 Unsecured Creditors
Duff and Phelps Corporation                         Former Client                        Top 20 Unsecured Creditors
Eagle Advisors Inc. (International)                 Current Client                       Affiliated Parties
Eagle Advisors Inc. (US)                            Former Client                        Affiliated Parties
Entegra                                             Affiliate of Current Client          Other Parties
Entegra, LLP                                        Former Client                        Other Parties
Estate of Maryland Ouye                             Former Client                        Other Parties
Four Rivers Holding Company                         Current Client                       Other Parties




                                                                     1
   Case 19-34054-sgj11 Doc 268 Filed 12/23/19                         Entered 12/23/19 13:08:03             Page 8 of 10
                                              Declaration of Marc D. Katz: Schedule 2


              Interested Party/Affiliate               Clients and Their Affiliates             Relationship to Debtor
Four Rivers Holding Company and Four Rivers       Former Client                         Other Parties
Development
FTI Consulting                                    Current Client                        Professionals
FTI Consulting (Australia) PTY LTD                Current Client                        Professionals
FTI Consulting (Perth) PTY LTD                    Former Client                         Professionals
FTI Consulting BV                                 Current Client                        Professionals
FTI Consulting Canada, Inc.                       Former Client                         Professionals
FTI Consulting Deutschland GMBH                   Former Client                         Professionals
FTI Consulting Group Limited                      Current Client                        Professionals
FTI Consulting Inc. (International)               Current Client                        Professionals
FTI Consulting LLP                                Current Client                        Professionals
FTI Consulting PTE LTD                            Current Client                        Professionals
FTI Consulting SC GMBH                            Current Client                        Professionals
FTI Consulting Technology LLC                     Current Client                        Professionals
FTI Consulting, Inc. (Brazil)                     Current Client                        Professionals
FTI Consulting, Inc. (Canada)                     Current Client                        Professionals
FTI Consultoria LTDA                              Current Client                        Professionals
GlenEagles Office LLC                             Current Client                        Other Parties
GlenEagles, LLC                                   Current Client                        Other Parties
Greenbriar Partnership                            Former Client                         Other Parties
Grosvenor Capital Management                      Former Client                         Other Parties
Hakusan Corporation                               Former Client                         Other Parties
Harko, LLC                                        Affiliate of Current Client           Other Parties
HCO Holdings I Corp                               Current Client                        Other Parties
Highland Capital Management                       Current Client                        Debtor
Highland Capital Management LP                    Current Client                        Debtor
Hunter Mountain Investment Trust                  Affiliate of Current Client           Equity Holders (Direct and Indirect)
Integrated Financial Solutions PLLC               Former Client                         Notice Parties
Intertrust                                        Affiliate of Current Client           Notice Parties
Intertrust (Netherlands) B. V.                    Current Client                        Notice Parties
Intertrust Fiscal Trustee A. R. L.                Current Client                        Notice Parties
Intertrust Ireland                                Affiliate of Current Client           Notice Parties
Intertrust Technologies Corp                      Current Client                        Notice Parties
Intertrust Technologies Corporation               Current Client                        Notice Parties
John Williams Honis                               Current Client                        Other Parties
Kaufman County Of                                 Affiliate of Current Client           Notice Parties
KCC (Kurtzman Carson Consultants LLC)             Former Client                         Professionals
Key Bank National Association                     Current Client                        Banks and Secured Parties
Kim & Chang                                       Former Client                         Professionals
Latitude Capital Group                            Former Client                         Other Parties
Meritage Homes Corporation                        Current Client                        Other Parties
Michael D. West                                   Current Client                        United States Trustee for the District of
                                                                                        Delaware (and Key Staff Members)

NCI Assets Holdings CO LLC                        Affiliate of Former Client            Other Parties
Nexbank Capital Inc                               Affiliate of Former Client            Other Parties
Nexbank Capital Trust I                           Affiliate of Former Client            Other Parties
Nexbank Land Advisors Inc                         Affiliate of Former Client            Other Parties
Nexbank Securities Inc                            Affiliate of Former Client            Other Parties
Nexbank SSB                                       Former Client                         Other Parties
Nexbank Title Inc                                 Affiliate of Former Client            Other Parties
Nexwash LLC                                       Affiliate of Former Client            Other Parties
Oak Holdco BV                                     Affiliate of Current Client           Other Parties
Ohio State Life Insurance Co                      Affiliate of Current Client           Other Parties



                                                                 2
   Case 19-34054-sgj11 Doc 268 Filed 12/23/19                           Entered 12/23/19 13:08:03              Page 9 of 10
                                            Declaration of Marc D. Katz: Schedule 2


            Interested Party/Affiliate                     Clients and Their Affiliates             Relationship to Debtor
Oldenburg Group Incorporated                       Current Client                         Affiliated Parties
Park West Apartments                               Affiliate of Current Client            Other Parties
Park West, Inc.                                    Former Client                          Other Parties
Pension DanMark PensionForSikringsa Ktieselska B   Affiliate of Current Client            Other Parties

PensionDanMark                                     Current Client                         Other Parties
Pershing Associates                                Affiliate of Current Client            Affiliated Parties
Pershing General Parter Ltd.                       Former Client                          Affiliated Parties
Pershing Group LLC                                 Affiliate of Current Client            Affiliated Parties
Pershing Securities Limited                        Current Client                         Affiliated Parties
Powder Horn Individual Purch.                      Former Client                          Other Parties
Price Waterhouse Limited                           Former Client                          Professionals
PriceWaterhouseCoopers (Canada)                    Current Client                         Professionals
PriceWaterhouseCoopers (US)                        Current Client                         Professionals
PriceWaterhouseCoopers Brasil                      Current Client                         Professionals
PriceWaterhouseCoopers Inc. (Canada)               Current Client                         Professionals
PriceWaterhouseCoopers Inc. (US)                   Current Client                         Professionals
PriceWaterhouseCoopers International Limited       Current Client                         Professionals

PRICEWATERHOUSECOOPERS LEGAL                       Former Client                          Professionals
AKTIENGESELLSCHAFT
RECHTSANWALTSGESELLSCHAFT ("PWC LEGAL")

PriceWaterhouseCoopers Legal Szurminska-           Former Client                          Professionals
Jaworska SP. K.
PWC                                                Current Client                         Professionals
PWC (Amsterdam)                                    Former Client                          Professionals
PWC (Barcelona)                                    Former Client                          Professionals
PWC (Belgium)                                      Former Client                          Professionals
PWC (Chicago)                                      Former Client                          Professionals
PWC (Chile)                                        Former Client                          Professionals
PWC (Hamburg)                                      Former Client                          Professionals
PWC (London)                                       Current Client                         Professionals
PWC (Luxembourg)                                   Former Client                          Professionals
PWC (Madrid)                                       Former Client                          Professionals
PWC (Manchester)                                   Former Client                          Professionals
PWC (Melbourne)                                    Current Client                         Professionals
PWC (New York)                                     Current Client                         Professionals
PWC (Oakville)                                     Former Client                          Professionals
PWC (Paris)                                        Former Client                          Professionals
PWC (Philadelphia)                                 Former Client                          Professionals
PWC (Singapore)                                    Former Client                          Professionals
PWC (Southhampton)                                 Former Client                          Professionals
PWC (Switzerland)                                  Current Client                         Professionals
PWC (Tampa)                                        Former Client                          Professionals
PWC (Toronto)                                      Current Client                         Professionals
PWC (Uxbridge)                                     Former Client                          Professionals
PWC (Vancouver)                                    Former Client                          Professionals
PWC (Zurich)                                       Former Client                          Professionals
PWC Capital Inc.                                   Former Client                          Professionals
PWC Pure Water Corporation                         Current Client                         Professionals
PWC Ukraine                                        Former Client                          Professionals
Radco Management, LLC                              Former Client                          Other Parties
Randolph "Trey" Parker                             Current Client                         Other Parties



                                                                    3
  Case 19-34054-sgj11 Doc 268 Filed 12/23/19                            Entered 12/23/19 13:08:03           Page 10 of 10
                                               Declaration of Marc D. Katz: Schedule 2


              Interested Party/Affiliate                   Clients and Their Affiliates             Relationship to Debtor
RiverView Partners LLC                             Affiliate of Current Client            Other Parties
SSB Assets LLC                                     Affiliate of Former Client             Other Parties
State of California Franchise Tax Board            Affiliate of Current Client            Taxing and Other Significant
                                                                                          Governmental Authorities
Stephen A. Grant                                   Former Client                          Clerk of Court and Deputy for the
                                                                                          District of Delaware
Stonebridge-Highland Healthcare Private Equity   Former Client                            Other Parties
Fund
The Radco Companies and Ashford St. Charles, LLC Former Client                            Other Parties

UBS                                                Current Client                         Top 20 Unsecured Creditors
UBS Argentina SRL                                  Current Client                         Top 20 Unsecured Creditors
UBS Business Solutions US LLC                      Current Client                         Top 20 Unsecured Creditors
UBS Group AG                                       Former Client                          Top 20 Unsecured Creditors
UBS Optimus Foundation                             Current Client                         Top 20 Unsecured Creditors
UBS Securities LLC                                 Current Client                         Top 20 Unsecured Creditors
UBS Trust Company of Puerto Rico                   Current Client                         Top 20 Unsecured Creditors
Willkie Farr & Gallagher LLP (Canada)              Current Client                         Professionals
Willkie Farr & Gallagher LLP (International)       Former Client                          Professionals
Willkie Farr & Gallagher LLP (US)                  Current Client                         Professionals
Winstead P.C.                                      Former Client                          Professionals




                                                                    4
